 



EXHIBIT 10.1
EMPLOYMENT AND NON-COMPETITION AGREEMENT
      THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made
effective as of August 10, 2005, between HOME INTERIORS & GIFTS, INC., a Texas
corporation (together with its successors and assigns, the “Company”), and
EUGENIA B. PRICE (the “Executive”).
      WHEREAS, the Executive is currently employed by the Company pursuant to an
Employment Agreement, dated effective as of January 1, 2003, between the Company
and the Executive (the “Prior Employment Agreement”);
      WHEREAS, the Company’s desires to continue to employ the Executive in an
executive capacity with the Company, and the Executive desires to continue to be
employed by the Company in said capacity; and
      WHEREAS, in connection with the execution of this Agreement, the Executive
and the Company agree that this Agreement amends, restates, and supersedes the
Prior Employment Agreement.
      NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
      1. Employment Period. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
conditions of this Agreement, for the period commencing as of the date of this
Agreement and continuing until December 31, 2005 (the “Employment Period”);
provided, however, that such Employment Period (i) shall be extended for
successive terms of one (1) year unless either party advises the other in
writing, at least one hundred twenty (120) days prior to the end of the initial
term, or any annual extension thereof, that it will not agree to extend this
Agreement, and (ii) may be terminated in accordance with Section 3 and
Section 4, below.
      2. Terms of Employment.
            (a) Position and Duties.
      (i) During the Employment Period, the Executive shall have the title of
Senior Vice President, Sales and Marketing of the Company and shall report to
the Chief Executive Officer of the Company or such other member of executive
management as shall be designated by the Chief Executive Officer. The Executive
shall have such powers and duties as may from time to time be assigned or
delegated to her by appropriate officers of the Company, or, in the absence of
such assignment or delegation, shall have such powers and duties as are normally
associated with and inherent in such position.
      (ii) During the Employment Period, excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
such time as shall be necessary (which shall not be less than forty (40) hours
during a regular work week), up to and including substantially all of her
business time, to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the

 



--------------------------------------------------------------------------------



 



Executive’s reasonable best efforts to perform faithfully, effectively and
efficiently such responsibilities. The Executive will use her reasonable best
efforts to promote the success of the Company’s business, and will cooperate
fully with the Board of Directors and executive management of the Company.
Notwithstanding the foregoing, nothing herein prohibits Executive from serving
on corporate, civic or charitable board or committee, or from delivering
lectures and fulfilling speaking engagements, or managing personal investments;
provided that such activities do not significantly interfere with Executive’s
obligations hereunder.
(b) Compensation.
      (i) Base Salary. During the Employment Period, the Executive shall
receive, at such intervals and in accordance with such Company policies as may
be in effect from time to time, an annual salary (pro rata for any partial year)
equal to Three Hundred Thousand and No/100 Dollars ($300,000.00), payable in
equal installments in accordance with the Company’s normal practices, but no
less often than monthly (the “Annual Base Salary”), which Annual Base Salary
shall be subject to increase, as determined in the sole discretion of the Board
of Directors of the Company.
      (ii) Annual Bonus. The Executive shall be eligible to participate in the
Company’s Key Employee Bonus Plan applicable to senior executives of the Company
(the “Annual Bonus”) for the fiscal year of the Company ending December 31, 2005
and thereafter during the term of this Agreement, as may be extended from year
to year, as approved by the Board of Directors of the Company in good faith, and
subject to such other criteria as may be recommended by management and
established by the Board of Directors of the Company from time to time. The
Annual Bonus (or portion thereof) shall be in an amount up to sixty percent
(60%) of Executive’s Annual Base Salary, paid in cash promptly following
delivery to the Board of Directors of the Company of audited financial
statements of the Company for the fiscal year for which the Annual Bonus (or pro
rated portion) is earned or awarded, unless electively deferred by the Executive
pursuant to any deferral programs or arrangements that the Company may make
available to the Executive.
      (iii) Additional Discretionary Bonus. For the fiscal year ending
December 31, 2005 only, if the Executive does not receive an Annual Bonus, the
Executive will be eligible to receive a discretionary bonus of up to ten percent
(10%) of Executive’s Annual Base Salary (the “Discretionary Bonus”). The amount
of the Discretionary Bonus, if any, shall be determined by the Company’s Chief
Executive Officer in such person’s sole and absolute discretion and shall be
based upon the achievement by the Executive of certain objective and/or
subjective goals to be established by the Executive and the Company’s Chief
Executive Officer.
      (c) Incentive, Savings and Retirement Plans. During the term of the
Executive’s employment, the Executive shall be entitled to participate in all
incentive, savings, and retirement plans, practices, policies and programs
applicable generally to

 



--------------------------------------------------------------------------------



 



management-level employees of the Company (“Investment Plans”) as determined by
and at the discretion of the Board of Directors of the Company.
      (d) Welfare Benefit Plans. During the term of the Executive’s employment,
the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs (“Welfare Plans”) provided by
the Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent offered and applicable generally to
other management-level employees of the Company and to the extent the Executive
is eligible under the terms of the Welfare Plans. In addition, during the term
of Executive’s employment, the Company shall (A) pay all medical, dental and
vision insurance costs for the Executive and the Executive’s family, including
all premiums and co-payments, and (B) increase the Executive’s and family
members’ annual maximum dental covered expenses from $1,000 to $5,000.
      (e) Expenses. During the term of the Executive’s employment, the Executive
shall be entitled to receive prompt reimbursement for all reasonable employment
expenses incurred by the Executive at the request of, or on behalf of, the
Company and in performance of the Executive’s duties under this Agreement, and
in accordance with the policies, practices and procedures of the Company. The
Executive must file expense reports with respect to such expenses in accordance
with the Company’s normal policies.
      (f) Vacation and Holidays. During the term of the Executive’s employment,
the Executive shall be entitled to paid vacation of three (3) weeks per year and
paid holidays in accordance with the plans, policies, programs and practices of
the Company for its employees. Such vacation shall be taken at such time or
times reasonably acceptable to the Company.
      (g) Automobile. During the term of the Executive’s employment and upon the
request of the Executive, the Company shall lease a vehicle for the Executive
with such monthly lease, fuel, maintenance and insurance costs as are reasonable
and customary for other similarly situated executives of the Company. Upon
termination of the Executive’s employment for any reason, the Executive shall be
entitled to purchase such vehicle at the then-current trade-in value as
determined by the National Auto Research Black Book published by Hearst
Holdings.
      (h) Physical Exam. During the term of the Executive’s employment, the
Company shall reimburse the Executive for all costs associated with Executive’s
physical exam at the Cooper Clinic or a similar facility; provided, that the
Executive shall only be reimbursed for the costs of one such exam during each
calendar year.
3. Termination of Employment.
      (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company shall give to the
Executive no less than thirty (30) days written notice in accordance with
Section 11(b) hereof of its intention to terminate the Executive’s employment
based upon Disability. In such event,

 



--------------------------------------------------------------------------------



 



the Executive’s employment with the Company shall terminate effective on the
later of 30 days from the date specified in such notice or the date that
Executive’s disability benefits begin (the “Disability Effective Date”). For
purposes of this Agreement, “Disability” shall mean the Executive’s inability to
perform her duties and obligations hereunder for a period of one hundred twenty
(120) consecutive days or any one hundred twenty (120) days in any twelve
(12) month period due to mental or physical incapacity as determined by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
      (b) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. If termination by
the Company is without Cause, the Company shall give Executive ten (10) days
prior written notice of the Company’s intent to do so. For purposes of this
Agreement, “Cause” means: (i) the Executive’s material breach of this Agreement
or any other document, agreement or contract to which the Executive and the
Company are a party, which constitutes a material nonperformance by the
Executive of her obligations and duties hereunder or thereunder, as reasonably
determined by the Board of Directors of the Company, which is not remedied
within ten (10) business days after receipt of written notice from the Company
in accordance with Section 11(b), specifying such breach; (ii) the Executive’s
failure to adhere to any material written policy of the Company, which is not
remedied within thirty (30) days after receipt of written notice from the
Company specifying such failure; (iii) the Executive’s appropriation (or
attempted appropriation) of a material business opportunity of the Company,
including, without limitation, attempting to secure or securing, any personal
profit in connection with any transaction entered into on behalf of the Company;
(iv) the Executive’s commission of (or attempt to commit) an act of fraud,
illegality, theft or dishonesty toward the Company in the course of employment
with the Company that relates to the Company’s assets, activities, operations or
other employees; (v) the Executive’s conviction of, the indictment for (or its
procedural equivalent), or the entering of a guilty plea or plea of no contest
or deferred adjudication with respect to, a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment;
(vi) the Executive’s absence from her duties without the consent of the
Company’s Board of Directors for more than ten (10) consecutive business days
for reasons other than vacation authorized under this Agreement, illness or
injury; (vii) a material breach by the Executive of Section 6 or Section 9
hereof; or (viii) the failure of the Executive to carry out, or comply with, in
any material respect any directive of the Board of Directors consistent with the
terms of this Agreement, which is not remedied within thirty (30) days after
receipt of written notice from the Company specifying such failure.
      (c) Voluntary Termination by Executive. Notwithstanding anything in this
Agreement to the contrary, the Executive’s employment may be terminated during
the Employment Period by the Executive for good reason or no reason, provided
the Executive gives three (3) months prior written notice to the Company of the
Executive’s intention to do so.
      (d) Termination for Good Reason. The Executive may terminate her
employment at any time for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean (i) any reduction, approved by the Board of Directors without
the

 



--------------------------------------------------------------------------------



 



Executive’s written consent, in the Executive’s title or the Executives’ Base
Salary other than under a circumstance that constitutes Cause; provided, that
any such reduction or alteration in the Executive’s title without the
Executive’s consent during the thirty-day cure period applicable to subparagraph
(viii) of Section 3(b) shall not constitute Good Reason; (ii) any alteration,
approved by the Board of Directors without the Executive’s written consent, in
the Executive’s duties, which alteration results in duties that are not
commensurate with Executive’s title in businesses of similar size and complexity
(it being understood that alterations in Executive’s duties are contemplated
during the term of this Agreement), other than under a circumstance that
constitutes Cause; provided, that any such alteration in the Executive’s duties
without the Executive’s consent during the thirty-day cure period applicable to
subparagraph (viii) of Section 3(b) shall not constitute Good Reason; and
(iii) a change, without the Executive’s written consent, of more than fifty
(50) miles in the office or location where the Executive is based.
Notwithstanding the above, the occurrence of any of the events described above
will not constitute Good Reason unless the Company fails to cure any such event
within thirty (30) days after receipt from the Executive of the Notice of
Termination (as defined in Section 3(e)).
      (e) Notice of Termination. Any termination by the Company (for Cause or
otherwise), or by the Executive, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 1l(b).
      (f) Date of Termination. “Date of Termination” means: (i) the date of
receipt of a Notice of Termination, or any later date specified therein, and
(ii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.
4. Obligations of the Company upon Termination.
      (a) Termination by the Company Other Than For Cause. If the Company
terminates the Executive without Cause, other than in connection with death or
Disability as described in Section 4(b) below, or fails to renew this Agreement
beyond the initial term ending December 31, 2005, or any extension term, or if
the Executive terminates this Agreement for Good Reason, the Company shall pay
to the Executive: (i) in a lump sum in cash within thirty (30) days after the
Date of Termination (1) the sum of the Executive’s applicable Annual Base Salary
through the Date of Termination to the extent not theretofore paid (“Accrued
Obligations”), (2) any amount arising from the Executive’s participation in, or
benefits under, any Investment Plans (“Accrued Investments”), which amounts
shall be payable in accordance with the terms and conditions of such Investment
Plans, and (3) severance pay in an amount equal to twelve (12) months of the
Executive’s Annual Base Salary (“Severance Pay”); and (ii) any earned but unpaid
Annual Bonus in respect of any full fiscal year ended prior to the date the
Executive’s employment is terminated, payable in a lump sum in cash at such time
as such Annual Bonus otherwise would be payable (“Accrued Bonus”), but not a
prorated or partial bonus with respect to the time period between the end of the
previous full fiscal year and the date the Executive’s employment is terminated.
      (b) Termination by the Company for Death or Disability. If the Executive’s
employment is terminated by reason of the Executive’s death or Disability during
the Employment Period, the Company shall pay to her legal representatives:
(i) in a lump

 



--------------------------------------------------------------------------------



 



sum in cash within thirty (30) days after the Date of Termination the aggregate
Accrued Obligations; (ii) the Accrued Investments, which shall be payable in
accordance with the terms and conditions of the Investment Plans; and (iii) any
Accrued Bonus, which shall be payable at such time as such Annual Bonus
otherwise would be payable. The Company shall have no further payment
obligations to the Executive or her legal representatives under this Agreement.
      (c) Termination by the Company for Cause or by Executive. If the
Executive’s employment shall be terminated by the Company for Cause or
terminated by the Executive, during the Employment Period, the Company shall
have no further payment obligations to the Executive other than for payment of
Accrued Obligations (which shall be paid within thirty (30) days after the Date
of Termination), Accrued Investments (which shall be payable in accordance with
the terms and conditions of the Investment Plans) and Accrued Bonus (which shall
be payable at such time as such Annual Bonus otherwise would be payable).
      (d) Change of Control. If following the occurrence of a Change of Control
(or following the execution of a definitive agreement that, upon consummation,
would result in a Change of Control), if the Company terminates the Executive
other than for Cause, or other than in connection with death or Disability as
covered by Section 4(b) above, or fails to renew this Agreement beyond the
initial term ending December 31, 2005 or any extension term, or if the Executive
terminates her employment for Good Reason, the Company shall: (i) pay to the
Executive all Accrued Benefits in a lump sum in cash within ten (10) days after
the Date of Termination, (ii) pay to the Executive a severance payment equal to
eighteen (18) months of the Executive’s Annual Base Salary, (iii) pay to the
Executive any Accrued Bonus, payable in a lump sum in cash at such time as such
Annual Bonus otherwise would be payable pursuant to the last sentence of
Section 2(b)(ii), and (iv) for a period of twelve (12) months from the Date of
Termination, pay all medical, dental and vision insurance costs for the
Executive and the Executive’s family, including all premiums and co-payments.
      For purposes of this Section 4(d), the following definitions shall apply:
      “Affiliate” shall mean, as to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person;
      “Change of Control” shall mean the first to occur of the following events:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company to any Person or Group, other than one or more members of the HMC Group,
or (ii) the acquisition by any Person or Group other than one or more members of
the HMC Group of the power, directly or indirectly, to vote or direct the voting
of securities having more than 50% of the ordinary voting power for the election
of directors of the Company;
      “Group” shall have the meaning given such term in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations and
interpretations thereunder;

 



--------------------------------------------------------------------------------



 



      “HMC Group” shall mean Hicks, Muse, Tate & Furst Incorporated, its
Affiliates, and their respective employees, officers, partners, and directors
(and members of their respective families and trusts for the primary benefit of
such family members); and
      “Person” shall mean any individual, firm, corporation, partnership,
limited liability company, trust, or other entity.
      (e) Full Settlement; Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company shall not be liable to the Executive for
any damages in addition to the amounts payable under Section 4 arising out of
the termination of the Executive’s employment, for any reason, prior to the end
of the Employment Period; provided, however, that the Company shall be entitled
to seek damages from the Executive for any breach of Sections 6, 7, or 9 hereof
or criminal misconduct.
      5. Ownership of Intellectual Property. Any and all inventions, trade
secrets, copyrights, patents or other intellectual property rights relating to
the Business (as defined below) prepared or created by the Executive during the
Employment Period (together with all extension and renewal rights), shall be
owned exclusively by the Company, its successors and assigns, absolutely and
forever, and for all uses and purposes whatsoever and free from the payment of
any royalty or compensation whatsoever to Executive. In the event any such items
may not, by operation of law, be deemed the property of the Company, the
Executive hereby assigns to the Company, for no additional consideration, all
rights, including intellectual property rights, in such items. The Executive
shall execute such documents, and provide such assistance as the Company may
reasonably request to give full effect to the provisions of this Section 5. This
provision shall survive the termination of this Agreement.
      6. Confidential Information.
      (a) The Executive acknowledges that during the Employment Period and as
part of her employment, the Executive will be and has been afforded access to
confidential information of the Company and its Affiliates, as defined herein.
The Executive further acknowledges that for purposes of this Agreement,
“Affiliates” shall be defined as any corporation, partnership, limited liability
company or other entity controlling, controlled by or under common control with
the Company, all of which have trade, business, and financial secrets and other
confidential and proprietary information, including, but not limited to, product
information, designs and formulas, processes, pricing and cost information,
sales and marketing strategies, and identities of suppliers and displayers, and
that such confidential information constitutes valuable, special and unique
property of the Company and its Affiliates (collectively, the “Confidential
Information”). As defined herein, Confidential Information shall not include
(i) public information or information that is generally known to other persons
or entities; (ii) information that is or becomes available to the Executive on a
non-confidential basis from a source other than the Company and its Affiliates,
provided that such source was not known by Executive to be bound by a
confidentiality agreement with the Company and its Affiliates or to be otherwise
prohibited from transmitting the information to Executive by a contractual,
legal or fiduciary obligation; (iii) information that was within the Executive’s
possession prior to its being furnished to the Executive by or on behalf of

 



--------------------------------------------------------------------------------



 



the Company and its Affiliates, including, without limitation, product and
marketing information possessed by Executive prior to employment by the Company,
provided that the source of such information was not known by the Executive to
be bound by a confidentiality agreement with the Company and its Affiliates or
to be otherwise prohibited from transmitting the information to Executive by a
contractual, legal or fiduciary obligation; or (iv) information required to be
disclosed by the Executive pursuant to a subpoena or court order, or pursuant to
a requirement of a governmental agency or law of the United States of America or
a state thereof or any governmental or political subdivision thereof; provided,
however, that the Executive shall take all reasonable steps, at the cost of the
Company, to prohibit disclosure of such Confidential Information pursuant to
subsection (iv) herein.
      (b) The Executive also acknowledges that public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business and that the provisions of this Section 6 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information.
      (c) In consideration of the compensation and benefits to be paid or
provided to the Executive by the Company under this Agreement, the Executive
covenants that both during and after the Employment Period, the Executive shall
(i) hold Confidential Information in confidence; (ii) not disclose, disseminate,
publish or release (either directly or indirectly) Confidential Information to
any person (other than Company employees and other persons to whom it is
appropriate to disclose such Confidential Information in order to carry out the
Executive’s duties or to pursue the best interests of the Company or to whom the
Company has authorized the Executive to disclose such information and then only
to the extent that such Company employees and other persons authorized by the
Company have a need for such knowledge); and (iii) not use any Confidential
Information for the benefit of any person or entity other than the Company.
      (d) If the Executive becomes legally compelled to disclose any
Confidential Information, she will provide the Company with prompt written
notice of such requirement prior to disclosure so that the Company may seek
appropriate relief. If such relief is not obtained, then the Executive will
furnish only that portion of the Confidential Information that the Executive is
legally required to furnish and will use commercially reasonable efforts to
assist the Company in obtaining assurances that such Confidential Information
will be accorded confidential treatment.
      7. Surrender of Materials Upon Termination. Upon termination of the
Executive’s employment for any reason, the Executive shall immediately return to
the Company all originals and/or copies, in whatever form, of any and all
Confidential Information and any other property of the Company and its
Affiliates, which are in the Executive’s possession, custody or control, whether
or not provided by the Company.
      8. Successors.
      (a) This Agreement is personal to the Executive and shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 



--------------------------------------------------------------------------------



 



      (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
      (c) The Company may assign this Agreement only to an assignee that agrees
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
failure of any assignee of the Company to expressly assume to perform this
Agreement in writing, which is not remedied within ten (10) business days after
receipt of written notice from the Executive in accordance with Section 11(b),
notifying Company or Company’s assignee of such failure, shall, at the election
of Executive, be deemed to be a termination of this Agreement without cause.
9. Non-Competition and Non-Solicitation.
      (a) The Executive acknowledges that: (i) the services to be performed by
her under this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (ii) the Business is international in scope and the
Company’s and its Affiliates’ products are marketed throughout the United States
and the world; (iii) the Company competes with other businesses both nationally
within the United States and internationally; and (iv) the provisions of this
Section 9 are reasonable and necessary to protect the Business. For purposes of
this Agreement, the term “Business” shall mean the Company’s and its Affiliates’
production and sale of home decorative and garden decorative products of the
types offered for sale by the Company and its Affiliates as of the date of this
Agreement and during the Employment Period.
      (b) In consideration of the acknowledgments by the Executive, and in
consideration of the compensation and benefits to be paid or provided to the
Executive by the Company, the Executive agrees that she will not, directly or
indirectly:
      (i) during the Employment Period, except in the course of her employment
hereunder, and during the Post-Employment Period, engage in, invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing or control of, be employed by, or render services to,
(1) any business whose products or services compete with the Business, anywhere
within the United States or within foreign countries in which the Company or its
Affiliates conduct the Business, or (2) any business that utilizes a direct
sales or multi-level sales format to sell consumer products anywhere within the
United States;
      (ii) whether for the Executive’s own account or for the account of any
other person, at any time during the Employment Period and the Post-Employment
Period, solicit business from (either directly or indirectly) or sell products
to any customer of the Company or its Affiliates, including without limitation,
customers with whom the Executive had personal contact prior to Executive’s
employment with the Company;
      (iii) whether for the Executive’s own account or the account of any other
person, at any time during the Employment Period and the Post-Employment Period,
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was at the time of such

 



--------------------------------------------------------------------------------



 



solicitation, employment or engagement an employee, consultant or independent
contractor of the Company or its Affiliates or in any manner induce or attempt
to induce any employee of the Company or its Affiliates to terminate her
employment with the Company or its Affiliates; or
      (iv) at any time during or after the Employment Period, and during the
Post-Employment Period, disparage the Company or its Affiliates or any of their
shareholders, partners, members, other holders of equity in the Company,
directors, officers, employees, or agents or any Affiliate of the foregoing.
      (c) If any covenant in this Section 9 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.
      (d) The period of time applicable to any covenant in this Section 9 will
be extended by the duration of any conduct which the Executive knew or should
reasonably have known violated such covenant.
      (e) The Executive will, while the covenant under this Section 9 is in
effect, give written notice to the Company, within ten (10) days after accepting
any other employment or consulting arrangement, of the identity of the
Executive’s new employer or contractor and all of the material duties and
services to be provided by the Executive in such employment or retention, which
shall not require disclosure by the Executive of any terms of compensation. The
Company may notify such new employer that the Executive is bound by this
Agreement and, at the Company’s election, furnish such new employer with a copy
of this Agreement or relevant portion thereof.
      (f) The term “Post-Employment Period” means the one (1) year period
beginning on the date of termination of the Executive’s employment with the
Company.
      (g) The Executive acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company’s and the Affiliates’
proprietary information, plans and services and to protect the other legitimate
business interests of the Company and the Affiliates.
      10. Effect of Agreement on Other Benefits. The existence of this Agreement
shall not prohibit or restrict the Executive’s entitlement to full participation
in the employee benefit and other plans or programs in which management-level
employees of the Company are eligible to participate.
      11. Miscellaneous.
      (a) Jurisdiction and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws. Any legal action to enforce or interpret any
provision of

 



--------------------------------------------------------------------------------



 



this Agreement shall be brought exclusively in Dallas County, Texas. By
execution and delivery of this Agreement, the Executive accepts and consents to
for himself, the jurisdiction of the Courts of the State of Texas, County of
Dallas.
      (b) Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery, by overnight courier (providing
proof of delivery) or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

         
 
  If to the Executive:   Eugenia B. Price
 
      4640 Irvin Simmons Dallas,
 
      Texas 75229
 
       
 
  If to the Company:   Home Interiors & Gifts, Inc.
 
      1649 Frankford Road West
 
      Carrollton, Texas 75007
 
      Attn: President/CEO

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
      (c) Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar-in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
      (d) Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
      (e) Obligations Contingent on Performance. The obligations of the Company
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive’s performance of the Executive’s obligations
hereunder.
      (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
      (g) Injunctive Relief and Additional Remedy. The Executive acknowledges
that money damages would be both incalculable and an insufficient remedy for a
breach of Section 6 or 9 by the Executive and that any such breach would cause
the Company irreparable harm. Accordingly, the Company, in addition to any other
remedies at law or

 



--------------------------------------------------------------------------------



 



in equity it may have, shall be entitled, without the requirement of posting of
bond or other security, to equitable relief, including injunctive relief and
specific performance, in connection with a breach of Section 6 or 9 by the
Executive. If the Executive breaches in any material respect any of the material
provisions of Section 6 or 9, following termination of Executive’s employment,
the Company will have the right to cease making any payments otherwise due to
the Executive under this Agreement.
      (h) Entire Agreement; Amendments. The provisions of this Agreement
constitute the complete understanding and agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between or among the parties hereto. This
Agreement may not be amended orally, but only by an agreement in writing signed
by the parties hereto or their respective successors and legal representatives.
      (i) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.
      (j) Covenants of Sections 6 and 9 are Essential and Independent Covenants.
The covenants by the Executive in Sections 6 and 9 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Company would not have entered into this Agreement or employed or
continued the employment of the Executive. The Company and the Executive have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Company.
      (k) Section Headings; Construction. The captions or headings of Sections
in this Agreement are provided for convenience only and are not part of the
provisions hereof and shall have no force or effect. Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary. The
use of the term “including” herein shall be construed as meaning “including,
without limitation.”
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



      EXECUTED to be effective as of August 10, 2005.

            EXECUTIVE:
      /s/ Eugenia B. Price       Eugenia B. Price, Individually           

                  COMPANY:    
 
                HOME INTERIORS & GIFTS, INC.,         a Texas corporation    
 
           
 
  By:   /s/ Michael D. Lohner    
 
           
 
          Michael D. Lohner    
 
          President and CEO    

 